         Case 1:15-cv-04212-DLC Document 59 Filed 07/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TRAVELERS CASUALTY AND SURETY COMPANY, :                 15cv4212 (DLC)
                                       :
                         Plaintiff,    :                       ORDER
               -v-                     :
                                       :
JEFFREY AVO UVEZIAN,                   :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

    A stipulation of settlement in this action was So-Ordered

on February 17, 2016.       On February 25, 2020, plaintiff filed an

affidavit in support of a judgment, asserting that defendant had

failed to perform as required by the settlement.            On June 19,

defendant submitted a letter in opposition.           As set forth on the

record during the telephonic conference held on July 17, it is

hereby

    ORDERED that plaintiff shall provide a draft judgment to

defense counsel by July 24, 2020.

    IT IS FURTHER ORDERED that the proposed judgment shall be

filed by July 31.      Any remaining dispute about the judgment

shall be set forth in the July 31 filing.

Dated:       New York, New York
             July 17, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge
